Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 1-5,9-13,17,20 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The temperature level has been rendered indefinite by the use of the term “high”.
The term “Low” in claims 1-5,9-13,17,20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The temperature level has been rendered indefinite by the use of the term “low”.

Conclusion
Xue et al.(CN 106253994(A): submitted as an IDS, US 2019/0190615 A1 used as a translation) teaches a laser emission system comprising: a burst signal controller(See Paragraph 40, fig. 1 i.e. a burst signal controller(1)), a laser emitting chip, a Thermoelectric Cooler (TEC) controller, and a Thermoelectric Cooler (TEC), wherein the TEC is attached directly or indirectly to the laser emitting chip, the burst signal controller is connected with the laser emitting chip and the TEC controller, respectively, and the TEC controller is connected with the TEC(See Paragraph 40,73, fig. 1,8 i.e. a laser emitting chip(2 of fig. 1), a thermoelectric Cooler (TEC) controller(61 of fig. 8), and a Thermoelectric Cooler (TEC)(62 of fig. 8), wherein the TEC(62 of fig. 8) is attached directly or indirectly to the laser emitting chip(2 of fig. 8), the burst signal controller(61 of fig. 8) is connected with the laser emitting chip(2 of fig. 8) and the TEC controller(62 of fig. 8), respectively, and the TEC controller(61 of fig. 8) is connected with the TEC(62 of fig. 8)); the burst signal controller is configured to simultaneously send a burst control signal to the laser emitting chip and the TEC controller(See Paragraph 41, fig. 1 i.e. the burst signal controller(1) is configured to simultaneously send a burst control signal to the laser emitting chip(2) and the TEC controller(6)); the laser emitting chip is configured to activate or deactivate a laser based on a received burst control signal(See Paragraph 40,73, fig. 1 i.e. the laser emitting chip(2) is configured to activate or deactivate a laser(2) based on a received burst control signal from the burst control circuit(1)); and the TEC controller is configured to correspondingly control a target temperature of the TEC based on the received burst control signal(See Paragraph 40,73, fig. 1 i.e. the TEC controller(61) is configured to correspondingly control a target temperature of the TEC(62) based on the received burst control signal).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637